LEWIS, J.
(dissenting).
The necessity of piling lumber in the aisle was caused by respondent company itself in withdrawing the workmen necessary to take the lumber from the conveyor in the ordinary and usual manner. Appellant did not create the condition, but was directed to resort to an unusual method of disposing of the lumber, which accumulated too fast for him to take care of. True, if the risk of continuing the employment, as directed, was obvious to a man of ordinary prudence, he assumed the risk by remaining and continuing in the work. I concede that if no orders had been given, and appellant had resorted to this method of his own accord, then he could not complain of the fact that he did not succeed in safely piling the lumber; but he was working under express orders to meet an emergency caused by the company itself, and all that was required of him, under the circumstances, if he assumed to carry out the order, was to use that degree of care required of a man of ordinary prudence. Whether he did, or not, exercise ordinary care depended upon his *98experience — it is admitted that he was inexperienced — and upon his opportunity to observe and judge of the dangers caused by piling the lumber under the circumstances. If he was doing the best he could reasonably be expected to do, considering his experience, then he was not to blame because he did not take more time to pile the lumber more carefully, and allow it to accumulate or go by on the conveyor. If he appreciated the possibility that the pile would fall over, then it was his duty to let the conveyor take care of itself; but he was working in the interests of his master, under direct orders, and there is no rule of law which will hold him absolutely responsible under such circumstances! The company was originally guilty of negligence in bringing about that condition, and it was not relieved from responsibility unless appellant “produced his peril.” Whether he did, or not, was a question of fact. The evidence is not conclusive one way or the other. For these reasons, I think a new trial should be granted.